Citation Nr: 1622953	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-06 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals of surgery to the right wrist, to include arthritis, prior to November 7, 2012.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of surgery to the right wrist, to include arthritis, after November 6, 2012.  

3.  Entitlement to an increased evaluation for renal calculus of the left kidney, currently evaluated as 10 percent disabling.  

4.  Entitlement to service connection for the transplantation of a "third" kidney, secondary to the service-connected left kidney disorder.  


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served in the United States Army from June 1966 to May 1969.  

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating actions issued in January 2011 and August 2013 by the Newark, New Jersey, Regional Office (RO), of the Department of Veterans Affairs (VA).  Following the perfection of his appeal, the Veteran testified at a hearing before the undersigned in February 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As reported above, the Veteran provided testimony before the undersigned in February 2016.  During that hearing, the Veteran testified that his wrist disorder, along with his kidney condition, had become more disabling since the last time he was examined, and that the disorders were producing additional symptoms and manifestations. 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  Hence, under the circumstances, the Board finds that new VA examinations should be scheduled to determine the current severity of the Veteran's service-connected disabilities.  

With respect to the remaining issue on appeal, that involving a "third" kidney, the Veteran has testified that the disability that originally affected the left kidney subsequently caused symptoms that affected the right kidney which, in turn, lead to the transplantation of a "third" kidney into the appellant.  He has further indicated that "but for" the kidney stones that he experienced in the left kidney, he would not have developed a medical condition that caused or resulted in a kidney transplant.  As such, he has asked that service connection, on a secondary basis, be granted for the transplantation and insertion of a third kidney.  

A review of the medical records indicates that when the Veteran was examined by VA, the examiner did not specifically address this assertion.  A VA examiner has not provided an opinion concerning whether the transplanted "third" kidney is secondary to the service-connected renal calculus of the left kidney.  As such, the Board believes that a medical examination should be accomplished.  

Finally, as the case is being remanded, the Veteran should be provided with an opportunity to submit or identify any additional medical documentation that would be relevant to this appeal, to include any possible medical records and any other reports that might be relevant to the issues now on appeal.  In particular, the Veteran should be asked to either submit himself ,or provide authorization for VA to request, any records of private treatment for his kidneys.

The case is REMANDED to the AOJ for the following development: 

1.  The AOJ should obtain any outstanding treatment records including any records of private treatment for the Veteran's kidney disorder that he testified about at his February 2016 Board hearing.

2.  The AOJ should schedule the Veteran for a VA examination for the purpose of determining the current severity of his service-connected right wrist disability.  
The AOJ should make the claims file available to the examiner.  The examiner must provide a complete rationale for any opinion offered in the examination report as to the nature and extent of severity of the Veteran's condition.  

3.  The AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected renal calculus of the left kidney.  

The examiner should also opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected left kidney disability resulted in the failure of both kidneys such that the transplantation of a third kidney was required.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the examination.  

4.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  

5.  Thereafter, the AOJ should readjudicate the issues pending on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) regarding the issues now on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




